Mr. Justice Scott delivered the opinion of the Court. Neither the testimony of the witness, Floyd, nor the written instrument read in evidence, should have been permitted, by the Court, to go to the jury, as none of the matters touching the entry, sale, and the then possession of the land, had the least relevancy to the issues, and in no way demonstrated, or had any tendency to make clear or ascertain any legitimate point in the case. And, as this testimony was of facts in their nature tending to prejudice the minds of the jury, and to divert them from the legitimate questions before them, it doubtless had a mischievous effect in inducing a verdict for-the defendant in the face of all the relevant testimony adduced in the case. Inasrtmch, then, as the Court erred in permitting this testimony to go the iury, and the verdict is contrary not to the weight of the testimony, but to all the legitimate evidence in the case, and injustice was done, the motion for a new trial should have been granted. It is, therefore, that the judgment must be reversed, and the cause remanded to be proceeded in.